DETAILED ACTION
This office action is in response to application filed on December 7, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2018, 06/06/2019 and 11/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “analyzing the machining program code to obtain a first start point vector of a start point tool gesture at a start point of the tool and a first end point vector of an end point tool gesture at an end point of the tool …” should read “analyzing the machining program code to obtain a first start point vector of a start point tool gesture at the start point of the tool and a first end point vector of an end point tool gesture at [[an]] the end point of the tool …” to provide appropriate antecedence basis.
Claim language “obtaining a plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector, wherein the first interpolation vectors are defined by the second coordinate system” should read “obtaining a plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector, wherein the plurality of first interpolation vectors are defined by the second coordinate system” to provide appropriate antecedence basis.
Claim language “converting the first interpolation vectors to a plurality of second interpolation vectors defined by the first coordinate system” should read “converting the plurality of first interpolation vectors to a plurality of second interpolation vectors defined by the first coordinate system” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Claim language “The arc processing method according to claim 1, wherein the step of analyzing the machining program code further comprises …” should read “The arc processing method according to claim 1, wherein 
Claim language “obtaining the first start point vector of the tool gesture according to the tilt angle and the rotation angle” should read “obtaining the first start point vector of a .
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language “The arc processing method according to claim 1, wherein the step of analyzing the machining program code further comprises …” should read “The arc processing method according to claim 1, wherein 
Claim language “obtaining the first end point vector of the tool gesture by the forward kinematic theory according to the tilt angle and the rotation angle” should read “obtaining the first end point vector of a tool gesture by a forward kinematic theory according to the tilt angle and the rotation angle” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language “the step of converting the first start point vector to a second start point vector further comprises …” should read “wherein converting the first start point vector to [[a]] the second start point vector further comprises …” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim language “the step of converting the first end point vector to a second end point vector further comprises …” should read “wherein converting the first end point vector to [[a]] the second end point vector further comprises …” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language “the step of obtaining the first interpolation vectors of interpolation points between the second start point vector and the second end point vector further comprises …” should read “wherein obtaining the plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector further comprises …” to provide appropriate antecedence basis.
Claim language “obtaining a corresponding tool gesture interpolation point angle of each interpolation point central angle according to the total central angle, the tool gesture total angle and the interpolation point central angles” should read “obtaining a corresponding tool gesture interpolation point angle of each interpolation point central angle according to the total central angle, the tool gesture total angle and the plurality of interpolation point central angles” to provide appropriate antecedence basis.
Claim language “obtaining the corresponding first interpolation vector of each tool gesture interpolation point angle by the plane circular interpolation method …” should read “obtaining the corresponding first interpolation vector of each tool gesture a plane circular interpolation method …” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Claim language should read “The arc processing method according to claim 6, wherein in corresponding tool gesture interpolation point angle, a ratio of each tool gesture interpolation point angle to the tool gesture total angle is equivalent to a ratio of the corresponding interpolation point central angle to the total central angle” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language “analyze the machining program code to obtain a first start point vector of a start point tool gesture at a start point of the tool and a first end point vector of an end point tool gesture at an end point of the tool, wherein the first start point vector and the first end point vector are defined by a first coordinate system” should read “analyze a tool, and a first end point vector of an end point tool gesture at an end point of the tool, wherein the first start point vector and the first end point vector are defined by a first coordinate system” to provide appropriate antecedence basis.
Claim language “convert the first start point vector to a second start point vector defined by a second coordinate system, wherein the second coordinate system has a first an arc …” to provide appropriate antecedence basis.
Claim language “obtain a plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector, wherein the first interpolation vectors are defined by the second coordinate system” should read “obtain a plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector, wherein the plurality of first interpolation vectors are defined by the second coordinate system” to provide appropriate antecedence basis.
Claim language “wherein, the coordinate converter is further configured to convert the first interpolation vectors into a plurality of second interpolation vectors defined by the first coordinate system” should read “wherein, the coordinate converter is further configured to convert the plurality of first interpolation vectors into a plurality of second interpolation vectors defined by the first coordinate system” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language “obtain the first start point vector of the tool gesture by the forward kinematic theory according to the tilt angle and the rotation angle” should read “obtain the first start point vector of a tool gesture by a forward kinematic theory .
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language “obtain the first end point vector of the tool gesture by the forward kinematic theory according to the tilt angle and the rotation angle” should read “obtain the first end point vector of a tool gesture by a forward kinematic theory according to the tilt angle and the rotation angle” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Claim language “in the step of converting the first start point vector to a second start point vector, the coordinate converter is further configured to” should read “and wherein converting the first start point vector to [[a]] the second start point vector, the coordinate converter is further configured to” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Claim language “in the step of converting the first end point vector to a second end point vector, the coordinate converter is further configured to” should read “and wherein when converting the first end point vector to [[a]] the second end point vector, the coordinate converter is further configured to” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
Claim language “in the step of obtain the first interpolation vectors of interpolation points between the second start point vector and the second end point vector, the interpolation vector obtainer is further configured to” should read “and wherein when obtaining the plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector, the interpolation vector obtainer is further configured to” to provide appropriate antecedence basis.
Claim language “obtain a corresponding tool gesture interpolation point angle of each interpolation point central angle according to the total central angle, the tool gesture total angle and the interpolation point central angles” should read “obtain a corresponding tool gesture interpolation point angle of each interpolation point central angle according to the total central angle, the tool gesture total angle and the plurality of interpolation point central angles” to provide appropriate antecedence basis.
Claim language “obtain the corresponding first interpolation vector of each tool gesture interpolation point angle by the plane circular interpolation method according to the second start point vector, the second end point vector, the tool gesture total angle and the tool gesture interpolation point angle” should read “obtain the corresponding first interpolation vector of each tool gesture interpolation point angle by a plane circular .
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Claim language should read “The arc processing device according to claim 14, wherein when obtaining the corresponding tool gesture interpolation point angle, a ratio of each tool gesture interpolation point angle to the tool gesture total angle is equivalent to a ratio of corresponding interpolation point central angles and the total central angle” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process, which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “analyzing the machining program code to obtain a first start point vector of a start point tool gesture at a start point of the tool and a first end point vector of an end point tool gesture at an end point of the tool, wherein the first start point vector and the first end point vector are defined by a first coordinate system” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts to obtain additional data (e.g., obtaining data from machine code and use mathematical equations to transform the data into vector data, see specification at [0014]-[0026]). Except for the recitation of the source/type of data being evaluated (i.e., machining program code of a tool), the limitation in the context of this claim mainly refers to performing mental evaluations and applying mathematical concepts to manipulate the collected data.
the limitation “converting the first start point vector to a second start point vector defined by a second coordinate system, wherein the second coordinate system has a first coordinate axis and a second coordinate axis, and the arc is located on a plane formed by the first coordinate axis and the second coordinate axis” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (e.g., transform data from one coordinate system to another coordinate system using mathematical equations, see specification at [0027]-[0033]). Except for the recitation of the type of data being evaluated (i.e., vector data), the limitation in the context of this claim mainly refers to applying mathematical concepts to transform data from one coordinate system to another coordinate system.
the limitation “converting the first end point vector to a second end point vector defined by the second coordinate system” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (e.g., transform data from one coordinate system to another coordinate system using mathematical equations, see specification at [0034]-[0040]). Except for the recitation of the type of data being evaluated (i.e., vector data), the limitation in the context of this claim mainly refers to applying mathematical concepts to transform data from one coordinate system to another coordinate system.
the limitation “obtaining a plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector, wherein the first interpolation vectors are defined by the second coordinate system” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (e.g., obtain additional vector information using mathematical equations and collected data, see specification at [0041]-[0049]). Except for the recitation of the type of data being evaluated (i.e., vector data), the limitation in the context of this claim mainly refers to applying mathematical concepts to obtain additional data (e.g., additional points between the start point and end point).
the limitation “converting the first interpolation vectors to a plurality of second interpolation vectors defined by the first coordinate system” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (e.g., transform data from one coordinate system to another coordinate system using mathematical equations, see specification at 

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“An arc processing method configured to obtain an interpolation vector according to a machining program code comprising a control code for machining an arc using a tool having a start point and an end point”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), while also adding extra-solution activities (e.g., source/type of data to be manipulated) using elements recited at a high level of generality (i.e., a tool) (see MPEP 2106.05(g)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., machining an arc using a tool), which as indicated in the MPEP: “As Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)); and
recite extra-solution activities (i.e., mere data gathering by selecting a particular data source/type to be manipulated) using elements (i.e., a tool) specified at a high level of generality, which as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)).
The claim is not patent eligible.

Similarly, independent claim 9 is directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 2-8 and 10-16), that under the broadest reasonable interpretation, cover performance of the limitations in the mind, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a data type or source) (Claims 2-6 and 10-14), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

Subject Matter Not Rejected Over Prior Art
Claims 1-16 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. 
Otsuki (US 7433754 B2, IDS record) discloses:
An arc processing method (Fig. 9) configured to obtain an interpolation vector according to a machining program code comprising a control code for machining an arc (Fig. 1, item 4) using a tool (Fig. 1, item 1) having a start point (Fig. 1, item “start point of circular arc (xs, ys, zs)”) and an end point (Fig. 1, item “end point of circular arc (xe, ye, ze)”; col. 3, lines 50-54; col. 4, lines 20-40: a tool is programmed to machine a circular path including a start point and an end point, while generating tool postures at interpolation points (see also col. 2, lines 1-21)), wherein the arc processing method comprises: 
analyzing the machining program code to obtain a first start point vector of a start point tool gesture at a start point of the tool and a first end point vector of an end point programmed start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a coordinate system (x, y, z)); 
converting the first start point vector to a second start point vector defined by a second coordinate system, wherein the second coordinate system has a first coordinate axis and a second coordinate axis (col. 4, lines 20-28: tool posture vectors at the start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a coordinate system (i, j, k)), and the arc is located on a plane formed by the first coordinate axis and the second coordinate axis (Figs. 4 and 5);
converting the first end point vector to a second end point vector defined by the second coordinate system (col. 4, lines 20-28: tool posture vectors at the start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a coordinate system (i, j, k)); 
obtaining a plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector (col. 4, line 32 – col. 5, line 2: tool posture vectors at interpolation points is obtained between start point vector and end point vector (see Figs. 4 and 5)), wherein the first interpolation vectors are defined by the second coordinate system (col. 4, line 19: tool posture vector at the interpolation point is in coordinate system (i, j, k)).

Tsuda (US 20190271965 A1) teaches:
interpolation points between a start point and an end point in a machining program are coordinate transformed).

Shibata (US 4862381 A) teaches:
“The position control method of the present invention includes a step of obtaining, in a program coordinate system, a central axis vector (io,jo,ko) of a first rotational axis, coordinates (xco,yco,zco) of a rotational center point on the first rotational axis, and an angle of rotation θ, and defining a central axis vector (i1,j1,k1) of a second rotational axis in a new three-dimensional coordinate system decided by rotation through θ, coordinates (xc1,ycl,zc1) of a rotational center point on the second rotational axis, and an angle of rotation θ, a step of deciding a matrix [M1] for calculating coordinates (x1,yl,z1) obtained when coordinates (x,y,z) in the program coordinate system are rotated by θ about the first rotational axis, and a matrix [M2] for calculating coordinates (x2,y2,z2) obtained when the coordinates (x1,yl,z1) in the new three-dimensional coordinate system are rotated by θ about the second rotational axis …” (col. 2, lines 27-43: a method includes obtaining coordinates in a program coordinate system, and defining coordinates in a new three-dimensional coordinate system by employing an angle of rotation and transformation matrices, with target position coordinates contained in path data also being subjected to coordinate transformation using the transformation matrices (see col. 5, lines 43-46)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“converting the first interpolation vectors to a plurality of second interpolation vectors defined by the first coordinate system,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 9. 
Otsuki (US 7433754 B2, IDS record) discloses:
An arc processing device (Fig. 8 – “numerical controller”; col. 3, lines 50-54; col. 4, lines 20-40; col. 11, lines 41-43:  a numerical controller controls a tool that is programmed to machine a circular path including a start point and an end point, while generating tool postures at interpolation points (see also col. 2, lines 1-21)), comprising:
a machining code analyzer (Fig. 8, item 10 – “command analysis section”; col. 11, lines 48-49: a command analysis section analyzes program commands) configured to: 
analyze the machining program code to obtain a first start point vector of a start point tool gesture at a start point (Fig. 1, item “start point of circular arc (xs, ys, zs)”) of the tool (Fig. 1, item 1) and a first end point vector of an end point tool gesture at an end point (Fig. 1, item “end point of circular arc (xe, ye, ze)” of the tool, wherein the first start point vector and the first end point vector are defined by a first coordinate system programmed start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a coordinate system (x, y, z)); 
a coordinate converter (Fig. 8, item 10 – “command analysis section”) configured to: 
convert the first start point vector to a second start point vector defined by a second coordinate system, wherein the second coordinate system has a first coordinate axis and a second coordinate axis (col. 4, lines 20-28: tool posture vectors at the start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a coordinate system (i, j, k)), and the arc is located on a plane formed by the first coordinate axis and the second coordinate axis (Figs. 4 and 5); and 
convert the first end point vector to a second end point vector defined by the second coordinate system (col. 4, lines 20-28: tool posture vectors at the start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a coordinate system (i, j, k)); and 
an interpolation vector obtainer (Fig. 8, item 11 – “interpolation means”) configured to: 
obtain a plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector (col. 4, line 32 – col. 5, line 2: tool posture vectors at interpolation points is obtained between start point vector and end point vector (see Figs. 4 and 5)), wherein the first interpolation vectors are defined by the second coordinate system (col. 4, line 19: tool posture vector at the interpolation point is in coordinate system (i, j, k)). 

Tsuda (US 20190271965 A1) teaches:
“In the first embodiment, the case has been described where the numerical controller 101 performs coordinate transformation on the position command after interpolation. However, the numerical controller 101 may obtain a position command at an interpolation point by performing coordinate transformation on position commands of the start point and the end point of each movement section and by performing interpolation on the position commands after the coordinate transformation” ([0055]: interpolation points between a start point and an end point in a machining program are coordinate transformed).

Shibata (US 4862381 A) teaches:
“The position control method of the present invention includes a step of obtaining, in a program coordinate system, a central axis vector (io,jo,ko) of a first rotational axis, coordinates (xco,yco,zco) of a rotational center point on the first rotational axis, and an angle of rotation θ, and defining a central axis vector (i1,j1,k1) of a second rotational axis in a new three-dimensional coordinate system decided by rotation through θ, coordinates (xc1,ycl,zc1) of a rotational center point on the second rotational axis, and an angle of rotation θ, a step of deciding a matrix [M1] for calculating coordinates (x1,yl,z1) obtained when coordinates (x,y,z) in the program coordinate system are rotated by θ about the first rotational axis, and a matrix [M2] for calculating coordinates (x2,y2,z2) obtained when the coordinates (x1,yl,z1) in the new three-dimensional coordinate system are rotated by θ about the second rotational axis …” (col. 2, lines 27-43: a method includes obtaining coordinates in a program coordinate system, and defining coordinates in a new three-dimensional coordinate system by employing an angle of rotation and transformation matrices, with target position coordinates contained in path data also being subjected to coordinate transformation using the transformation matrices (see col. 5, lines 43-46)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein, the coordinate converter is further configured to convert the first interpolation vectors into a plurality of second interpolation vectors defined by the first coordinate system,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-8 and 10-16. 
They are also distinguished from the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otsuki; Toshiaki et al., US 5563484 A, Three-dimensional cutter compensation system
Reference discloses a compensation system for cutter compensation for machining a workpiece , the system including interpolating means.
Munz, Martin, US 20030125830 A1, Polynomial and spline interpolation of machine tool orientations
Reference discloses a method and apparatus for guiding an arc motion of a machine element, the orientation of the machine element being defined in a program.
Otsuki; Toshiaki et al., US 20070250206 A1, Numerical controller
Reference discloses a numerical controller that enables machining of a conical surface based on start point, end point, and interpolation between them.
Nakamura; Naoki et al., US 20120022682 A1, NUMERICAL CONTROL DEVICE AND METHOD OF CONTROLLING THE NUMERICAL CONTROL DEVICE
Reference discloses a numerical control device including receiving machining program, generating command position, selecting coordinate system, and performing coordination transformation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LINA M CORDERO/Primary Examiner, Art Unit 2857